 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 169 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2009 
Mr. McIntyre submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the sense of the House of Representatives that Robert Burns was a true friend of the United States, that his work inspired the citizens of this Nation, as well as his native Scotland, and that the annual celebration of his birth is a tradition that transcends national boundaries, and as a result, should be observed in communities around the world. 
 
 
Whereas 2009 marks the 250th anniversary of the birth of the Scottish poet, and friend to the United States, Robert Burns; 
Whereas Robert Burns appreciated the ideals and values of the American Revolution through poems such as Ode for General Washington’s Birthday, Ballad on the American War, and later, a song inspired by our Nation’s Founding Fathers, Scots Wha Hae; 
Whereas it is reported that Robert Burns believed that the United States victory in the War for Independence would set off a wave of republican victories throughout 18th-century Europe; 
Whereas Burns’s work has provided enduring appeal and timeless inspiration to Scotland, the United States, and the world; 
Whereas the Friends of Scotland Caucus commends the more than 200 United States-based Scottish heritage organizations that host Robert Burns Suppers each year; 
Whereas at these suppers, the poems, letters, and lyrics of Robert Burns are memorized, performed, and enjoyed by enthusiasts from all backgrounds and all generations; 
Whereas it is documented that President Abraham Lincoln attended and performed at a Burns Supper before he took office, giving the “Immortal Memory” presentation to honor Robert Burns; 
Whereas this year’s 250th anniversary is being marked in Scotland by a year-long celebration of Burns’s work and Scotland’s other great contributions to the world called Homecoming Scotland 2009, in which native Scots, ancestral Scots, and fans of Scotland all over the world are invited to participate; and 
Whereas the American Folklife Center at the Library of Congress is also celebrating this anniversary with a free public symposium on Burns’s life and work entitled Robert Burns at 250: Poetry, Politics and Performance from February 24 through February 25, 2009, in Washington, DC: Now, therefore, be it  
 
That it is the sense of the House of Representatives that Robert Burns was a true friend of the United States, that his work inspired the citizens of this Nation, as well as his native Scotland, and that the annual celebration of his birth is a tradition that transcends national boundaries, and as a result, should be observed in communities around the world. 
 
